Mr. Justice Crabtree delivered the opinion of the Court. Hpon the evidence in this case, which sustains the foregoing statement of facts, we think the judgment of the court below was right and must be affirmed. The deed from Jennings and wife was a nullity and conveyed no interest whatever in the property insured. It lacked one of the essentials to a valid grant, viz., a grantee, and was therefore void. Chase v. Palmer, 29 Ill. 306; Whittaker v. Hiller, 83 Ill. 381. Even the authority to'Burnham to insert the name of a grantee was never exercised, but the deed when offered in evidence was without the name of any grantee. It would seem to require no argument to show, that such a paper executed by Jennings and wife, did not divest the title of Jennings, nor deprive him of the ownership and right of possession. Burnham had no contract in relation to the property which could have been enforced in any court either at law or in equity. There was, therefore, no legal change of title or interest and Jennings could at any time have recovered possession of the property. The policy of insurance was duly assigned to him, and under the circumstances he was the proper person to make the proofs of loss and carry on the suit for the benefit of the holders of the notes secured by the trust deed. There was no error in permitting an amendment of the record so as to. allow the suit to be carried on in the name of Jennings for the use of Langman. Jennings was but the nominal plaintiff, and it would have been inequitable to allow him to dismiss the suit at the solicitation of appellant and to the injury of Langman. We think the action of the court in this behalf was entirely proper, and in accordance with well established principles of law and practice. The defense sought to be interposed in this case is, at best but technical, and forfeitures of this character will not be enforced by the courts, unless required by the strict rules of law. The right to insist upon the forfeiture of a policy under such a prohibitory clause as that contained in the policy under consideration, is strioti juris. “Liberal intendments and enlarged construction will not be indulged in favor of such forfeitures. The objection must be brought clearly within the forfeiting clause or it will not avail.” Aurora Fire Ins. Co. v. Eddy, 55 Ill. 213; Conn. Ins. Co. v. Spankneble, 52 Ill. 53. We think appellant has not shown a strict right to insist upon the forfeiture in this case, and the defense can not avail. Finding no error in the holdings of the court upon propositions of law, and being satisfied that justice has been done, the judgment will be affirmed.